Barnard, P. J.:
The deceased was a postal clerk, and the defendant was a carrier of the mails for the government by contract. It was a part of this contract that the postal clerks should be carried free. In such cases the clerks are passengers and entitled to protection as such. (Blair v. The Erie Railway, 66 N. Y., 313.) The clerk was not traveling upon a free pass. The government officers made requisition for passes under the contract and the defendant sent one, with a condition upon the back of the pass making the recipient agree to waive his right to sue for injuries occasioned by the negligence of the railroad company. This was not a part of the contract between the government and the defendant, nor o.f the contract between the government and the deceased. There was no basis for such a restriction upon the carrying of the clerk. There was no consider*102ation moving either between the government or deceased and the defendant. The question of fact properly arising upon the evidence having been found in favor of the plaintiff, the judgment should be affirmed, with costs.
Pratt, J., concurred.